Title: From George Washington to James Clinton, 28 October 1780
From: Washington, George
To: Clinton, James


                  
                     
                     Sir,
                     Head Quarters Praekness Octobr 28th 1780
                  
                  As it is necessary there should be an Officer in whom the State
                     has confidence to take the general direction of affairs at Albany and on the
                     Frontier, I have fixed upon you for this purpose, and I request you will
                     proceed to Albany without delay and assume the command. You will be
                     particularly attentive to the post of Fort Schuyler and do every thing in your
                     power to have it supplied with a good stock of provision and stores; and you
                     will take every other precaution the means at your command will permit, for the
                     security of the Frontier giving me the most early advice of any incursions of
                     the enemy. I inform General Heath of your appointments. I am With great esteem
                     and regard Sir your most Obedt humb. servt
                  
                     Go: Washington
                  
                  
                     P.S. I have been informed a great number of Arms have been
                        delivered at Albany—by whose Order, or to whom I know not—but presume they
                        are in the hands of the Militia, and more than probably by Order of Col.
                        Vanscaick or Col. Malcom—I beg that every possible means may be used to
                        recover them to the Public; and no more be delivered to Militia
                  
                  
               